Exhibit 10.3

 

STOCKHOLDER GUARANTY

 

THIS STOCKHOLDER GUARANTY (“Guaranty”) is made May 16, 2003, by Basil K.
Vasiliou (“Guarantor”), to and for the benefit of Green Light Acquisition
Company, a Delaware corporation (“Buyer”).

 

RECITALS

 

A.                                   Guarantor is a beneficiary of a Stockholder
of U.S. Traffic Corporation, a Delaware corporation, which with its wholly owned
subsidiary, Myers/Nuart Electrical Products, Inc., a Delaware corporation 
(together “Seller”) and Buyer have entered into that certain Asset Purchase
Agreement of even date herewith (the “Asset Purchase Agreement”).

 

B.                                     Pursuant to the Asset Purchase Agreement,
Buyer has purchased certain assets of Seller relating to the business of
manufacturing, selling and servicing traffic control equipment, overhead and
portable traffic display signage, electronic display and message centers,
lighted signage, transit fixtures, power supply sources, electronic components,
and tunnel lighting.

 

C.                                     In the Asset Purchase Agreement, Seller
has agreed to certain payment, indemnification and reimbursement obligations in
favor of Buyer and  Seller has provided to Buyer a series of representations and
warranties and has made various other agreements and covenants to induce Buyer
to complete the transactions contemplated by the Asset Purchase Agreement.

 

D.                                    In the Asset Purchase Agreement, Seller
has covenanted to secure its payment, indemnification and reimbursement
obligations to Buyer under the Asset Purchase Agreement by providing this
Guaranty of Guarantor, with respect to such obligations.

 

E.                                      Guarantor will derive benefit under the
Asset Purchase Agreement and Guarantor is willing to guarantee the obligations
of Seller under the Asset Purchase Agreement and those other agreements,
delivered by Seller to Buyer in accordance with the Asset Purchase Agreement 
(all such agreements, including the Asset Purchase Agreement, being referred to
hereinafter as the “Transaction Agreements”).

 

F.                                      The execution and delivery of this
Guaranty by Guarantor is required in connection with the Closing (as defined in
the Asset Purchase Agreement).

 

--------------------------------------------------------------------------------


 

AGREEMENTS

 

NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, hereby covenants and agrees for the
benefit of Buyer and its affiliates, successors and assigns as follows:


 


1.                                       GUARANTOR ABSOLUTELY, UNCONDITIONALLY,
AND IRREVOCABLY GUARANTEES TO BUYER:

 

(a)                                  the prompt and timely performance by Seller
of each and all of its covenants to Buyer arising under or created by the terms
of the Asset Purchase Agreement, including, without limitation, Seller’s timely
payment and/or discharge of the Excluded Liabilities (as defined in the Asset
Purchase Agreement) and Seller’s timely performance of its covenants to Buyer
under each of the other Transaction Agreements; and

 

(b)                                 the timely satisfaction of Seller’s
obligations under the indemnification provisions of the Asset Purchase
Agreement;

 


IN ALL CASES SUBJECT TO THE TERMS OF THE ASSET PURCHASE AGREEMENT 
(COLLECTIVELY, THE “OBLIGATIONS”); PROVIDED HOWEVER, GUARANTOR’S OBLIGATION TO
PAY BUYER SHALL UNDER NO CIRCUMSTANCES EXCEED FIFTEEN PERCENT (15%) OF THE
OBLIGATIONS.  THIS GUARANTY, AND THE COVENANTS AND WAIVERS CONTAINED HEREIN,
WILL REMAIN IN EFFECT UNTIL ALL OBLIGATIONS HAVE BEEN SATISFIED.


 


2.                                       IN THE EVENT OF ANY DEFAULT BY SELLER
IN PERFORMANCE OF THE OBLIGATIONS, AS AFORESAID, GUARANTOR AGREES, ON DEMAND BY
BUYER IN THE MANNER PROVIDED BELOW IN SECTION 3, TO PERFORM ALL THE OBLIGATIONS
AS ARE THEN OR THEREAFTER TO BE PERFORMED UNDER THE TERMS OF THE TRANSACTION
AGREEMENTS.  THE PARTIES AGREE THAT (A) GUARANTOR’S OBLIGATIONS UNDER THIS
GUARANTY SHALL BE SUBJECT TO THE LIMITATIONS, EXCLUSIONS AND EXCULPATIONS OF
LIABILITY SET FORTH IN THE TRANSACTION AGREEMENTS, (B) EXCEPT AS PROVIDED
SECTION 6, BELOW, GUARANTOR MAY ASSERT ANY AND ALL DEFENSES, SET-OFFS, OR
COUNTERCLAIMS OF ANY KIND AVAILABLE TO SELLER SO AS TO DENY PAYMENT RELATED TO
THIS GUARANTY INCLUDING, WITHOUT LIMITATION, ANY SUCH RIGHTS ACQUIRED BY
GUARANTOR THROUGH SUBROGATION, ASSIGNMENT, OR OTHERWISE AND (C) THE OBLIGATIONS
OF GUARANTOR HEREUNDER ARE DEPENDENT UPON BUYER’S PERFORMANCE OF ITS OBLIGATIONS
UNDER THE TRANSACTION AGREEMENTS.


 


3.                                       BUYER SHALL MAKE ITS DEMAND FOR PAYMENT
HEREUNDER BY DELIVERING TO GUARANTOR A WRITTEN NOTICE WHICH: (I) STATES THAT IT
IS A DEMAND REQUIRED UNDER THIS GUARANTY FOR PAYMENT OF ONE OR MORE OF THE
OBLIGATIONS, (II) SETS FORTH THE AMOUNT AND THE BASIS FOR SUCH DEMAND, AND (III)
IS SIGNED BY AN AUTHORIZED OFFICER OF BUYER.  SUBJECT TO THE ASSERTION OF ANY
RIGHTS IT HAS AS REFERENCED IN SECTION 2, GUARANTOR SHALL MAKE PAYMENT TO BUYER
OF THE AMOUNT SPECIFIED IN THE WRITTEN DEMAND REFERENCED IN THE PRECEDING
SENTENCE


 


2

--------------------------------------------------------------------------------


 

in immediately available funds not later than thirty (30) days after the
delivery of that written demand.


 


4.                                       GUARANTOR DOES HEREBY (A) WAIVE NOTICE
OF ACCEPTANCE OF THIS GUARANTY BY SELLER; (B) WAIVE ANY NOTICES OR DEMANDS THAT
ARE NOT REQUIRED BY THIS GUARANTY OR THE TRANSACTION AGREEMENTS; (C) AGREE NOT
TO ASSERT ANY DEFENSE, RIGHT OF SET OFF OR OTHER CLAIM WHICH GUARANTOR MAY HAVE
AGAINST SELLER, TO THE EXTENT SUCH ASSERTION WILL AFFECT OR DELAY THE PAYMENT IN
FULL OF ALL AMOUNTS DUE BUYER UNDER THIS GUARANTY; AND (D) WAIVE PRESENTMENT FOR
PAYMENT, DEMAND FOR PAYMENT, NOTICE OF NONPAYMENT OR DISHONOR, PROTEST AND
NOTICE OF PROTEST, DILIGENCE IN COLLECTION AND ANY AND ALL FORMALITIES WHICH
OTHERWISE MIGHT BE LEGALLY REQUIRED TO CHARGE GUARANTOR WITH LIABILITY.  BUYER
SHALL HAVE NO OBLIGATION TO DISCLOSE OR DISCUSS WITH GUARANTOR ITS ASSESSMENT OF
THE FINANCIAL CONDITION OF SELLER.  GUARANTOR AUTHORIZES BUYER, WITHOUT NOTICE
TO, DEMAND OF, OR CONSENT FROM GUARANTOR, AND WITHOUT AFFECTING ITS LIABILITY TO
BUYER HEREUNDER, FROM TIME TO TIME TO RENEW, EXTEND, ACCELERATE OR OTHERWISE
CHANGE THE TIME OR PLACE FOR PAYMENT OF, OR OTHERWISE CHANGE THE TERMS OF ALL,
OR ANY PART OF, THE OBLIGATIONS.  NO MODIFICATION OR WAIVER OF ANY OF THE
PROVISIONS OF THIS GUARANTY SHALL BE BINDING UPON BUYER, EXCEPT AS EXPRESSLY SET
FORTH IN A WRITING DULY SIGNED AND DELIVERED BY BUYER.


 


5.                                       THIS GUARANTY IS A PRESENT AND
CONTINUING GUARANTY OF PERFORMANCE AND PAYMENT AND NOT OF COLLECTION.  THIS
GUARANTY IS, EXCEPT AS EXPRESSLY SET FORTH IN SECTION 2, ABSOLUTE AND
UNCONDITIONAL.  GUARANTOR AGREES THAT THIS GUARANTY MAY BE ENFORCED BY BUYER
WITHOUT THE NECESSITY AT ANY TIME OF RESORTING TO OR EXHAUSTING ANY OTHER
SECURITY OR COLLATERAL GIVEN IN CONNECTION HEREWITH OR WITH THE TRANSACTION
AGREEMENTS.  GUARANTOR HEREBY WAIVES ANY RIGHT TO REQUIRE BUYER TO JOIN SELLER
IN ANY ACTION BROUGHT HEREUNDER OR TO COMMENCE ANY ACTION AGAINST OR OBTAIN ANY
JUDGMENT AGAINST SELLER.  GUARANTOR FURTHER AGREES THAT, SUBJECT TO SECTION 2,
NOTHING CONTAINED HEREIN OR OTHERWISE SHALL PREVENT BUYER FROM PURSUING
CONCURRENTLY OR SUCCESSIVELY ALL RIGHTS AND REMEDIES AVAILABLE TO IT AT LAW
AND/OR IN EQUITY OR UNDER THE TRANSACTION AGREEMENTS, AND THE EXERCISE OF ANY OF
ITS RIGHTS OR THE COMPLETION OF ANY OF ITS REMEDIES SHALL NOT CONSTITUTE A
DISCHARGE OF GUARANTOR’S OBLIGATIONS AS REQUIRED PURSUANT TO THIS GUARANTY,
EXCEPT TO THE EXTENT SUCH REMEDIES CONSTITUTE A DISCHARGE OF SELLER’S
OBLIGATIONS UNDER THE TRANSACTION AGREEMENTS.


 


6.                                       NONE OF GUARANTOR’S OBLIGATIONS UNDER
THIS GUARANTY OR ANY REMEDY FOR THE ENFORCEMENT THEREOF SHALL BE IMPAIRED,
MODIFIED, CHANGED OR RELEASED IN ANY MANNER WHATSOEVER BY ANY IMPAIRMENT,
MODIFICATION, CHANGE, RELEASE OR LIMITATION OF THE LIABILITY OF SELLER BY REASON
OF THE BANKRUPTCY OF SELLER OR BY REASON OF ANY CREDITOR OR BANKRUPTCY
PROCEEDING INSTITUTED BY OR AGAINST SELLER.


 


7.                                       IN THE EVENT BUYER SHALL ASSIGN ITS
RIGHTS UNDER THE TRANSACTION AGREEMENTS (IF PERMITTED PURSUANT TO THE TERMS
THEREOF) OR THIS GUARANTY TO ANY THIRD PARTY, GUARANTOR WILL ACCORD FULL
RECOGNITION THERETO AND AGREE THAT ALL RIGHTS AND REMEDIES OF BUYER OR SUCH
ASSIGNEE SHALL BE ENFORCEABLE AGAINST GUARANTOR BY SUCH ASSIGNEE WITH THE SAME
FORCE AND EFFECT AND TO THE SAME EXTENT AS WOULD HAVE BEEN ENFORCEABLE BY BUYER
BUT FOR SUCH ASSIGNMENT.


 


3

--------------------------------------------------------------------------------


 


8.                                       IF GUARANTOR IS DETERMINED BY A COURT
OF COMPETENT JURISDICTION TO HAVE BREACHED THE TERMS OF THIS GUARANTY, THEN
GUARANTOR SHALL PAY TO BUYER UPON DEMAND ALL REASONABLE ATTORNEYS’ FEES, COSTS
AND EXPENSES INCLUDING, WITHOUT LIMITATION, COURT COSTS, FILING FEES, RECORDING
COSTS, EXPENSES OF COLLECTION, AND ALL OTHER COSTS AND EXPENSES INCURRED BY
BUYER IN CONNECTION WITH ITS ENFORCEMENT OF THIS GUARANTY.


 


9.                                       IF ANY PROVISION OF THIS GUARANTY IS
DETERMINED TO BE INVALID OR NOT FULLY ENFORCEABLE, SUCH INVALIDITY OR
UNENFORCEABILITY SHALL NOT AFFECT THE OTHER PROVISIONS OF THIS GUARANTY WHICH
SHALL BE ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED AT LAW.


 


10.                                 ALL NOTICES, REQUESTS, PAYMENTS,
INSTRUCTIONS, OR OTHER DOCUMENTS TO BE GIVEN HEREUNDER SHALL BE IN WRITING OR BY
WRITTEN TELECOMMUNICATION, AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF (I)
DELIVERED PERSONALLY (EFFECTIVE UPON DELIVERY), (II) MAILED BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID (EFFECTIVE FIVE
BUSINESS DAYS AFTER DISPATCH), (III) SENT BY A REPUTABLE, ESTABLISHED COURIER
SERVICE THAT GUARANTEES NEXT BUSINESS DAY DELIVERY (EFFECTIVE THE NEXT BUSINESS
DAY), OR (IV) SENT BY FACSIMILE OR ELECTRONIC MAIL, FOLLOWED WITHIN 24 HOURS BY
CONFIRMATION BY ONE OF THE FOREGOING METHODS (EFFECTIVE UPON THE FIRST BUSINESS
DAY AFTER RECEIPT OF THE FACSIMILE OR ELECTRONIC MAIL IN COMPLETE, READABLE
FORM).  NOTICES TO EACH PARTY SHALL BE ADDRESSED AS SET FORTH BELOW (OR TO SUCH
OTHER ADDRESS AS THE RECIPIENT PARTY MAY HAVE FURNISHED TO THE SENDING PARTY FOR
THE PURPOSE PURSUANT TO THIS PARAGRAPH 10).

If to Guarantor:

 

Basil K. Vasiliou
230 Park Avenue
New York, New York  10126
Facsimile No.: (212) 486-4144



With a copy to:

 

Altheimer & Gray
Suite 4000
10 S. Wacker Dr.
Chicago, Illinois 600606
Facsimile No.: (312) 715-4987
Attention: David W. Schoenberg

 

If to Buyer:

 

Green Light Acquisition Company
One East Wacker Drive
Chicago, Illinois  60601
Facsimile No.: (312) 467-0197

Attention:  Leslie J. Jezuit

 

4

--------------------------------------------------------------------------------


 

With copy to:

 

Holland & Knight LLC
131 S. Dearborn Street, 30th Floor
Chicago, Illinois 60603
Facsimile No.: (312) 578-6666
Attention:  Anne Hamblin Schiave

 

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.


 


11.                                 IN ORDER TO INDUCE BUYER TO EXECUTE AND
DELIVER THE TRANSACTION AGREEMENTS, GUARANTOR MAKES THE FOLLOWING
REPRESENTATIONS AND WARRANTIES AND COVENANTS:

 


(A)                        GUARANTOR HAS FULL POWER AND AUTHORITY TO EXECUTE,
DELIVER AND PERFORM ITS COVENANTS, AGREEMENTS, AND OBLIGATIONS UNDER THIS
GUARANTY, AND SUCH EXECUTION, DELIVERY AND PERFORMANCE HAS BEEN DULY AUTHORIZED
BY ALL REQUISITE ACTION ON THE PART OF GUARANTOR.

 


(B)                       THE EXECUTION, DELIVERY, AND PERFORMANCE BY GUARANTOR
OF THIS GUARANTY DOES NOT AND WILL NOT CONTRAVENE OR CONFLICT WITH (I)  ANY LAW,
ORDER, RULE, REGULATION, WRIT, INJUNCTION, OR DECREE NOW IN EFFECT OF ANY
GOVERNMENT, GOVERNMENTAL INSTRUMENTALITY OR COURT HAVING JURISDICTION OVER
GUARANTOR, OR (II) ANY MATERIAL CONTRACTUAL RESTRICTION BINDING ON OR AFFECTING
GUARANTOR OR GUARANTOR’S PROPERTY OR ASSETS WHICH MAY ADVERSELY AFFECT
GUARANTOR’S ABILITY TO FULFILL ITS OBLIGATIONS UNDER THIS GUARANTY.

 


(C)                        THIS GUARANTY CREATES LEGAL, VALID, AND BINDING
OBLIGATIONS OF GUARANTOR ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


12.                                 THIS GUARANTY SHALL BE BINDING UPON THE
SUCCESSORS AND ASSIGNS OF GUARANTOR AND SHALL NOT BE DISCHARGED OR AFFECTED, IN
WHOLE OR IN PART, BY THE DISSOLUTION OF GUARANTOR.


 


13.                                 THIS GUARANTY SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED UNDER THE INTERNAL LAWS (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) OF THE STATE OF ILLINOIS.  ANY LEGAL ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE INSTITUTED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS, LOCATED IN THE CITY OF CHICAGO OR, PROVIDED SUBJECT MATTER
JURISDICTION EXISTS, IN THE UNITED STATES FEDERAL COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS, LOCATED IN CHICAGO, ILLINOIS, AND EACH PARTY HERETO AGREES
NOT TO ASSERT AS A DEFENSE IN ANY SUCH ACTION, SUIT OR PROCEEDING, ANY CLAIM
THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH COURTS, THAT ITS
PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE ACTION, SUIT
OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE ACTION,
SUIT OR


 


5

--------------------------------------------------------------------------------


 

proceeding is improper or that this Agreement or the subject matter hereof may
not be enforced in or by such court.  Each party further irrevocably submits to
the exclusive jurisdiction of such courts in any such action, suit or
proceeding.

 


[SIGNATURE PAGE TO FOLLOW]


 


6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of
Illinois as of the date first written above.

 

 

GUARANTOR:

 

 

 

 

 

/s/ Basil K. Vasiliou

 

 

Basil K. Vasiliou

 

7

--------------------------------------------------------------------------------


 

Exhibit 10.3

 

STOCKHOLDER GUARANTY

 

THIS STOCKHOLDER GUARANTY (“Guaranty”) is made May 16, 2003, by Raymond
International W.L.L. and Raymond Overseas Holding Limited (together
“Guarantor”), to and for the benefit of Green Light Acquisition Company, a
Delaware corporation (“Buyer”).

 

RECITALS

 

A.                                   Guarantor is a direct and indirect
stockholder of U.S. Traffic Corporation, a Delaware corporation, which with its
wholly owned subsidiary, Myers/Nuart Electrical Products, Inc., a Delaware
corporation  (together “Seller”) and Buyer have entered into that certain Asset
Purchase Agreement of even date herewith (the “Asset Purchase Agreement”).

 

B.                                     Pursuant to the Asset Purchase Agreement,
Buyer has purchased certain assets of Seller relating to the business of
manufacturing, selling and servicing traffic control equipment, overhead and
portable traffic display signage, electronic display and message centers,
lighted signage, transit fixtures, power supply sources, electronic components,
and tunnel lighting.

 

C.                                     In the Asset Purchase Agreement, Seller
has agreed to certain payment, indemnification and reimbursement obligations in
favor of Buyer and  Seller has provided to Buyer a series of representations and
warranties and has made various other agreements and covenants to induce Buyer
to complete the transactions contemplated by the Asset Purchase Agreement.

 

D.                                    In the Asset Purchase Agreement, Seller
has covenanted to secure its payment, indemnification and reimbursement
obligations to Buyer under the Asset Purchase Agreement by providing this
Guaranty of Guarantor, with respect to such obligations.

 

E.                                      Guarantor will derive substantial
benefit under the Asset Purchase Agreement and Guarantor is willing to guarantee
the obligations of Seller under the Asset Purchase Agreement and those other
agreements, delivered by Seller to Buyer in accordance with the Asset Purchase
Agreement  (all such agreements, including the Asset Purchase Agreement, being
referred to hereinafter as the “Transaction Agreements”).

 

F.                                      The execution and delivery of this
Guaranty by Guarantor is required in connection with the Closing (as defined in
the Asset Purchase Agreement).

 

AGREEMENTS

 

NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and

 

--------------------------------------------------------------------------------


 

for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, hereby covenants and agrees for the benefit of Buyer and its
affiliates, successors and assigns as follows:


 


1.                                       GUARANTOR ABSOLUTELY, UNCONDITIONALLY,
AND IRREVOCABLY GUARANTEES TO BUYER:

 

(a)                                  the prompt and timely performance by Seller
of each and all of its covenants to Buyer arising under or created by the terms
of the Asset Purchase Agreement, including, without limitation, Seller’s timely
payment and/or discharge of the Excluded Liabilities (as defined in the Asset
Purchase Agreement and Seller’s timely performance of its covenants to Buyer
under each of the other Transaction Agreements; and

 

(b)                                 the timely satisfaction of Seller’s
obligations under the indemnification provisions of the Asset Purchase
Agreement;

 


IN ALL CASES SUBJECT TO THE TERMS OF THE ASSET PURCHASE AGREEMENT 
(COLLECTIVELY, THE “OBLIGATIONS”); PROVIDED HOWEVER, GUARANTOR’S OBLIGATIONS TO
PAY BUYER SHALL UNDER NO CIRCUMSTANCES EXCEED EIGHTY-FIVE PERCENT (85%) OF THE
OBLIGATIONS.  THIS GUARANTY, AND THE COVENANTS AND WAIVERS CONTAINED HEREIN,
WILL REMAIN IN EFFECT UNTIL ALL OBLIGATIONS HAVE BEEN SATISFIED.


 


2.                                       IN THE EVENT OF ANY DEFAULT BY SELLER
IN PERFORMANCE OF THE OBLIGATIONS, AS AFORESAID, GUARANTOR AGREES, ON DEMAND BY
BUYER IN THE MANNER PROVIDED BELOW IN SECTION 3, TO PERFORM ALL THE OBLIGATIONS
AS ARE THEN OR THEREAFTER TO BE PERFORMED UNDER THE TERMS OF THE TRANSACTION
AGREEMENTS.  THE PARTIES AGREE THAT (A) GUARANTOR’S OBLIGATIONS UNDER THIS
GUARANTY SHALL BE SUBJECT TO THE LIMITATIONS, EXCLUSIONS AND EXCULPATIONS OF
LIABILITY SET FORTH IN THE TRANSACTION AGREEMENTS, (B) EXCEPT AS PROVIDED
SECTION 6, BELOW, GUARANTOR MAY ASSERT ANY AND ALL DEFENSES, SET-OFFS, OR
COUNTERCLAIMS OF ANY KIND AVAILABLE TO SELLER SO AS TO DENY PAYMENT RELATED TO
THIS GUARANTY INCLUDING, WITHOUT LIMITATION, ANY SUCH RIGHTS ACQUIRED BY
GUARANTOR THROUGH SUBROGATION, ASSIGNMENT, OR OTHERWISE AND (C) THE OBLIGATIONS
OF GUARANTOR HEREUNDER ARE DEPENDENT UPON BUYER’S PERFORMANCE OF ITS OBLIGATIONS
UNDER THE TRANSACTION AGREEMENTS.


 


3.                                       BUYER SHALL MAKE ITS DEMAND FOR PAYMENT
HEREUNDER BY DELIVERING TO GUARANTOR A WRITTEN NOTICE WHICH: (I) STATES THAT IT
IS A DEMAND REQUIRED UNDER THIS GUARANTY FOR PAYMENT OF ONE OR MORE OF THE
OBLIGATIONS, (II) SETS FORTH THE AMOUNT AND THE BASIS FOR SUCH DEMAND, AND (III)
IS SIGNED BY AN AUTHORIZED OFFICER OF BUYER.  SUBJECT TO THE ASSERTION OF ANY
RIGHTS IT HAS AS REFERENCED IN SECTION 2, GUARANTOR SHALL MAKE PAYMENT TO BUYER
OF THE AMOUNT SPECIFIED IN THE WRITTEN DEMAND REFERENCED IN THE PRECEDING
SENTENCE IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN THIRTY (30) DAYS AFTER
THE DELIVERY OF THAT WRITTEN DEMAND.


 


4.                                       GUARANTOR DOES HEREBY (A) WAIVE NOTICE
OF ACCEPTANCE OF THIS GUARANTY BY SELLER; (B) WAIVE ANY NOTICES OR DEMANDS THAT
ARE NOT REQUIRED BY THIS GUARANTY OR THE TRANSACTION AGREEMENTS; (C) AGREE NOT
TO ASSERT ANY DEFENSE, RIGHT OF SET OFF OR OTHER


 


2

--------------------------------------------------------------------------------


 

claim which Guarantor may have against Seller, to the extent such assertion will
affect or delay the payment in full of all amounts due Buyer under this
Guaranty; and (d) waive presentment for payment, demand for payment, notice of
nonpayment or dishonor, protest and notice of protest, diligence in collection
and any and all formalities which otherwise might be legally required to charge
Guarantor with liability.  Buyer shall have no obligation to disclose or discuss
with Guarantor its assessment of the financial condition of Seller.  Guarantor
authorizes Buyer, without notice to, demand of, or consent from Guarantor, and
without affecting its liability to Buyer hereunder, from time to time to renew,
extend, accelerate or otherwise change the time or place for payment of, or
otherwise change the terms of all, or any part of, the Obligations.  No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon Buyer, except as expressly set forth in a writing duly signed and
delivered by Buyer.


 


5.                                       THIS GUARANTY IS A PRESENT AND
CONTINUING GUARANTY OF PERFORMANCE AND PAYMENT AND NOT OF COLLECTION.  THIS
GUARANTY IS, EXCEPT AS EXPRESSLY SET FORTH IN SECTION 2, ABSOLUTE AND
UNCONDITIONAL.  GUARANTOR AGREES THAT THIS GUARANTY MAY BE ENFORCED BY BUYER
WITHOUT THE NECESSITY AT ANY TIME OF RESORTING TO OR EXHAUSTING ANY OTHER
SECURITY OR COLLATERAL GIVEN IN CONNECTION HEREWITH OR WITH THE TRANSACTION
AGREEMENTS.  GUARANTOR HEREBY WAIVES ANY RIGHT TO REQUIRE BUYER TO JOIN SELLER
IN ANY ACTION BROUGHT HEREUNDER OR TO COMMENCE ANY ACTION AGAINST OR OBTAIN ANY
JUDGMENT AGAINST SELLER.  GUARANTOR FURTHER AGREES THAT, SUBJECT TO SECTION 2,
NOTHING CONTAINED HEREIN OR OTHERWISE SHALL PREVENT BUYER FROM PURSUING
CONCURRENTLY OR SUCCESSIVELY ALL RIGHTS AND REMEDIES AVAILABLE TO IT AT LAW
AND/OR IN EQUITY OR UNDER THE TRANSACTION AGREEMENTS, AND THE EXERCISE OF ANY OF
ITS RIGHTS OR THE COMPLETION OF ANY OF ITS REMEDIES SHALL NOT CONSTITUTE A
DISCHARGE OF GUARANTOR’S OBLIGATIONS AS REQUIRED PURSUANT TO THIS GUARANTY,
EXCEPT TO THE EXTENT SUCH REMEDIES CONSTITUTE A DISCHARGE OF SELLER’S
OBLIGATIONS UNDER THE TRANSACTION AGREEMENTS.


 


6.                                       NONE OF GUARANTOR’S OBLIGATIONS UNDER
THIS GUARANTY OR ANY REMEDY FOR THE ENFORCEMENT THEREOF SHALL BE IMPAIRED,
MODIFIED, CHANGED OR RELEASED IN ANY MANNER WHATSOEVER BY ANY IMPAIRMENT,
MODIFICATION, CHANGE, RELEASE OR LIMITATION OF THE LIABILITY OF SELLER BY REASON
OF THE BANKRUPTCY OF SELLER OR BY REASON OF ANY CREDITOR OR BANKRUPTCY
PROCEEDING INSTITUTED BY OR AGAINST SELLER.


 


7.                                       IN THE EVENT BUYER SHALL ASSIGN ITS
RIGHTS UNDER THE TRANSACTION AGREEMENTS (IF PERMITTED PURSUANT TO THE TERMS
THEREOF) OR THIS GUARANTY TO ANY THIRD PARTY, GUARANTOR WILL ACCORD FULL
RECOGNITION THERETO AND AGREE THAT ALL RIGHTS AND REMEDIES OF BUYER OR SUCH
ASSIGNEE SHALL BE ENFORCEABLE AGAINST GUARANTOR BY SUCH ASSIGNEE WITH THE SAME
FORCE AND EFFECT AND TO THE SAME EXTENT AS WOULD HAVE BEEN ENFORCEABLE BY BUYER
BUT FOR SUCH ASSIGNMENT.


 


8.                                       IF GUARANTOR IS DETERMINED BY A COURT
OF COMPETENT JURISDICTION TO HAVE BREACHED THE TERMS OF THIS GUARANTY, THEN
GUARANTOR SHALL PAY TO BUYER UPON DEMAND ALL REASONABLE ATTORNEYS’ FEES, COSTS
AND EXPENSES INCLUDING, WITHOUT LIMITATION, COURT COSTS, FILING FEES, RECORDING
COSTS, EXPENSES OF COLLECTION, AND ALL OTHER COSTS AND EXPENSES INCURRED BY
BUYER IN CONNECTION WITH ITS ENFORCEMENT OF THIS GUARANTY.


 


3

--------------------------------------------------------------------------------


 


9.                                       IF ANY PROVISION OF THIS GUARANTY IS
DETERMINED TO BE INVALID OR NOT FULLY ENFORCEABLE, SUCH INVALIDITY OR
UNENFORCEABILITY SHALL NOT AFFECT THE OTHER PROVISIONS OF THIS GUARANTY WHICH
SHALL BE ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED AT LAW.


 


10.                                 ALL NOTICES, REQUESTS, PAYMENTS,
INSTRUCTIONS, OR OTHER DOCUMENTS TO BE GIVEN HEREUNDER SHALL BE IN WRITING OR BY
WRITTEN TELECOMMUNICATION, AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF (I)
DELIVERED PERSONALLY (EFFECTIVE UPON DELIVERY), (II) MAILED BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID (EFFECTIVE FIVE
BUSINESS DAYS AFTER DISPATCH), (III) SENT BY A REPUTABLE, ESTABLISHED COURIER
SERVICE THAT GUARANTEES NEXT BUSINESS DAY DELIVERY (EFFECTIVE THE NEXT BUSINESS
DAY), OR (IV) SENT BY FACSIMILE OR ELECTRONIC MAIL, FOLLOWED WITHIN 24 HOURS BY
CONFIRMATION BY ONE OF THE FOREGOING METHODS (EFFECTIVE UPON THE FIRST BUSINESS
DAY AFTER RECEIPT OF THE FACSIMILE OR ELECTRONIC MAIL IN COMPLETE, READABLE
FORM).  NOTICES TO EACH PARTY SHALL BE ADDRESSED AS SET FORTH BELOW (OR TO SUCH
OTHER ADDRESS AS THE RECIPIENT PARTY MAY HAVE FURNISHED TO THE SENDING PARTY FOR
THE PURPOSE PURSUANT TO THIS PARAGRAPH 10).

 

If to Guarantor:

 

Raymond International W.L.L.
Raymond Overseas Holding Limited
95 Park Street
London, Great Britain  W1Y 3HA
Facsimile No.: 44-207-495-6733
Attention:  Walter Rogers

 

With a copy to:

 

Altheimer & Gray
Suite 4000
10 S. Wacker Dr.
Chicago, Illinois 600606
Facsimile No.: (312) 715-4987
Attention: David W. Schoenberg

 

And:

 

U.S. Traffic Corporation/Myers Power Products, Inc.
2000 Highland Avenue
Bethlehem, Pennsylvania 18020
Facsimile: (610) 868-8686
Attention:  Walter Rogers

 

4

--------------------------------------------------------------------------------


 

If to Buyer:

 

Green Light Acquisition Company
One East Wacker Drive
Chicago, Illinois  60601
Facsimile No.: (312) 467-0197
Attention:  Leslie J. Jezuit

 

With copy to:

 

Holland & Knight LLC
131 S. Dearborn Street, 30th Floor
Chicago, Illinois 60603
Facsimile No.: (312) 578-6666
Attention:  Anne Hamblin Schiave

 

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.


 


11.                                 IN ORDER TO INDUCE BUYER TO EXECUTE AND
DELIVER THE TRANSACTION AGREEMENTS, GUARANTOR MAKES THE FOLLOWING
REPRESENTATIONS AND WARRANTIES AND COVENANTS:

 


(A)                                  RAYMOND INTERNATIONAL W.L.L. IS A
CORPORATION DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF BAHRAIN, AND
RAYMOND OVERSEAS HOLDING LIMITED IS A CORPORATION ORGANIZED UNDER THE LAWS OF
JERSEY, CHANNEL ISLANDS.  EACH GUARANTOR HAS FULL POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM ITS COVENANTS, AGREEMENTS, AND OBLIGATIONS UNDER
THIS GUARANTY, AND SUCH EXECUTION, DELIVERY AND PERFORMANCE HAS BEEN DULY
AUTHORIZED BY ALL REQUISITE ACTION ON THE PART OF GUARANTOR.


 


(B)                                 THE EXECUTION, DELIVERY, AND PERFORMANCE BY
GUARANTOR OF THIS GUARANTY DOES NOT AND WILL NOT CONTRAVENE OR CONFLICT WITH
(I) THE ORGANIZATIONAL DOCUMENTS OF GUARANTOR, (II) ANY LAW, ORDER, RULE,
REGULATION, WRIT, INJUNCTION, OR DECREE NOW IN EFFECT OF ANY GOVERNMENT,
GOVERNMENTAL INSTRUMENTALITY OR COURT HAVING JURISDICTION OVER GUARANTOR, OR
(III) ANY MATERIAL CONTRACTUAL RESTRICTION BINDING ON OR AFFECTING GUARANTOR OR
GUARANTOR’S PROPERTY OR ASSETS WHICH MAY ADVERSELY AFFECT GUARANTOR’S ABILITY TO
FULFILL ITS OBLIGATIONS UNDER THIS GUARANTY.


 


(C)                                  THIS GUARANTY CREATES LEGAL, VALID, AND
BINDING OBLIGATIONS OF GUARANTOR ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


(D)                                 THE EVIDENCE OF FINANCIAL NET WORTH OF
GUARANTOR ATTACHED HERETO AS SCHEDULE 1 IS TRUE, CORRECT AND COMPLETE.


 


5

--------------------------------------------------------------------------------


 


(E)                                  ON OR BEFORE EACH DECEMBER 1, GUARANTOR
WILL PROVIDE BUYER WITH WRITTEN EVIDENCE OF ITS FINANCIAL NET WORTH IN A FORM AT
LEAST AS DETAILED AS SCHEDULE 1.


 


12.                                 THIS GUARANTY SHALL BE BINDING UPON THE
SUCCESSORS AND ASSIGNS OF GUARANTOR AND SHALL NOT BE DISCHARGED OR AFFECTED, IN
WHOLE OR IN PART, BY THE DISSOLUTION OF GUARANTOR.


 


13.                                 THIS GUARANTY SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED UNDER THE INTERNAL LAWS (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) OF THE STATE OF ILLINOIS.  ANY LEGAL ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE INSTITUTED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS, LOCATED IN THE CITY OF CHICAGO OR, PROVIDED SUBJECT MATTER
JURISDICTION EXISTS, IN THE UNITED STATES FEDERAL COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS, LOCATED IN CHICAGO, ILLINOIS, AND EACH PARTY HERETO AGREES
NOT TO ASSERT AS A DEFENSE IN ANY SUCH ACTION, SUIT OR PROCEEDING, ANY CLAIM
THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH COURTS, THAT ITS
PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE ACTION, SUIT
OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE ACTION,
SUIT OR PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT.  EACH PARTY FURTHER IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH ACTION, SUIT OR
PROCEEDING.


 


[SIGNATURE PAGE TO FOLLOW]


 


6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of
Illinois as of the date first written above.

 

 

RAYMOND INTERNATIONAL W.L.L.

 

 

 

 

 

By:

/s/ Leslie W. Rogers

 

 

Name:

Leslie W. Rogers

 

 

 

Director

 

 

 

 

 

RAYMOND OVERSEAS HOLDING LIMITED

 

 

 

 

 

By:

/s/ Walter L. Rogers

 

 

Name:

Walter L. Rogers

 

 

 

Director

 

7

--------------------------------------------------------------------------------